     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 1 of 15

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FELIX OBERTMAN,                                   No. 2:19-cv-02487-KJM-AC
12                       Plaintiff,
13           v.                                         ORDER
14    ELECTROLUX HOME CARE
      PRODUCTS, INC.
15
                         Defendant.
16

17                  In this putative class action over allegedly defective dehumidifiers, defendant

18   moves to dismiss several of plaintiff’s claims under Rule 12(b)(6). Mot., ECF No. 14. For the

19   reasons discussed below, the court GRANTS defendant’s motion in part and DENIES it in part.

20   I.     BACKGROUND

21                  This putative class action arises from one central claim: certain Frigidaire

22   Dehumidifiers including model numbers FFAD3033R1, FFAD5033R1 and FFAD7033R1

23   (collectively, the “products” or “dehumidifier”), suffer from a design defect that causes them to

24   display an “F0” error message on the products’ control panel, rendering the products “completely

25   useless.” First Am. Compl. (“FAC”) ¶ 1, ECF No. 12. Plaintiff alleges in 2017 he purchased a

26   Frigidaire dehumidifier, manufactured by Electrolux, from Best Buy for roughly $400. Id. ¶ 3.

27   According to the complaint, prior to purchase plaintiff reviewed the packaging, which advertised

28   the product was a dehumidifier, and relied on the packaging to decide whether to purchase the
                                                       1
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 2 of 15

 1   product. Id. ¶ 5. Roughly a year after he purchased the dehumidifier, an “F0” error message
 2   appeared on the product’s screen, and it stopped working. Id. ¶ 4. Plaintiff then disposed of the
 3   product because it was “useless.” Id. Plaintiff contends defendant knew of the defect at the time
 4   plaintiff purchased the product. Id. ¶ 88.
 5                  Plaintiff filed this action on December 12, 2019. Defendant filed a motion to
 6   dismiss on March 4, 2020, ECF No. 7, and, in response, plaintiff filed the operative first amended
 7   complaint, FAC, ECF No. 12. Defendant filed the instant motion to dismiss the first amended
 8   complaint on April 8, 2020, Mot., plaintiff filed an opposition, Opp’n, ECF No. 16, and defendant
 9   replied, Reply, ECF No. 18.
10                  Plaintiff asserts six claims against defendant individually and on behalf of a class
11   of all other similarly situated purchasers for: (1) violation of California’s Consumers Legal
12   Remedies Act (“CLRA”), Cal. Civ. Code § 1750, et. seq.; (2) violation of California’s Unfair
13   Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200–17210; (3) unjust enrichment;
14   (4) breach of implied warranty under the Song-Beverly Act, Cal. Civ. Code § 1790 et seq. and
15   Cal. Com. Code section 2314; (5) violation of California’s False Advertising Law (“FAL”), Cal.
16   Bus. & Prof. Code § 17500, and (6) violations of the Magnuson-Moss Warranty Act, 15 U.S.C.
17   § 2301, et seq. See generally FAC. Defendant moves to dismiss claims one through five. See
18   generally Mot. For the reasons below, the court GRANTS defendant’s motion in part and
19   DENIES it in part.
20   II.    LEGAL STANDARD
21                  A party may move to dismiss for “failure to state a claim upon which relief can be
22   granted.” Fed. R. Civ. P. 12(b)(6). A complaint must contain a “short and plain statement of the
23   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although “detailed
24   factual allegations” are not required at the pleading stage, Bell Atl. Corp. v. Twombly, 550 U.S.
25   544, 555 (2007), the complaint must contain more than conclusory or formulaic recitations of
26   elements, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). The
27   complaint must contain “sufficient factual matter” to make the alleged claim at least plausible.
28   Ashcroft, 556 U.S. at 678; see also Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114,
                                                       2
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 3 of 15

 1   1122 (9th Cir. 2013) (explaining plausibility requires that the complaint depict a cognizable legal
 2   theory and sufficient factual allegations to support that theory) (citation omitted). Aside from
 3   external facts properly subject to judicial notice, the court restricts its analysis to the face of the
 4   complaint, construing the complaint in plaintiff’s favor and accepting well-pled factual
 5   allegations as true. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007).
 6   III.    ANALYSIS
 7          A.       Fraud and Consumer Protection Claims
 8                   Plaintiff’s UCL, CLRA and FAL claims are premised on the allegation that
 9   defendant knew of an alleged defect in the Frigidaire dehumidifier, but knowingly concealed that
10   information from consumers. See FAC ¶¶ 14–17. “Accordingly, the complaint must satisfy the
11   heightened pleading standards of Rule 9(b).” Eisen v. Porsche Cars N. Am., Inc., No. CV 11-
12   9405 CAS FEMX, 2012 WL 841019, at *3 (C.D. Cal. Feb. 22, 2012) (citing Kearns v. Ford
13   Motor Co., 567 F.3d 1120, 1125–27 (9th Cir. 2008) (CLRA and UCL claims must satisfy Rule
14   9(b) where premised on allegations a defendant knew of a defect in its product, took steps to
15   conceal defect from consumers, and failed to disclose defect). Defendant argues the court should
16   dismiss plaintiff’s CLRA, UCL and FAL claims, because plaintiff has not adequately pled
17   defendant “knew of the alleged defect at the time he bought the dehumidifier,” Mot. at 12, a
18   requirement for UCL, CLRA and FAL claims, see Wilson v. Hewlett-Packard Co., 668 F.3d
19   1136, 1145 (9th Cir. 2012); VP Racing Fuels, Inc. v. Gen. Petroleum Corp., 673 F. Supp. 2d
20   1073, 1088 (E.D. Cal. 2009), and because “plaintiff has not pled his fraud-based claims with the
21   requisite particularity,” Mot. at 17. As set forth below, the court finds plaintiff has sufficiently
22   alleged defendant’s pre-sale knowledge of the defect at this stage and has pled his fraud claims
23   with the requisite particularity under Rule 9(b).
24                   1.      Defendant’s Knowledge of Defect
25                   Rule 9(b) provides “[m]alice, intent, knowledge, and other conditions of a person’s
26   mind may be alleged generally.” Fed. R. Civ. P. 9(b). Therefore, defendant’s “knowledge need
27   only be alleged generally, with non-conclusory, plausible allegations.” Luong v. Subaru of Am.
28   Inc., 2018 WL 2047646, at *5 (N.D. Cal. May 2, 2018); 5A C. Wright & A. Miller, Fed. Prac. &
                                                          3
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 4 of 15

 1   Proc. Civ. § 1301 (4th ed. 2020) (“A rigid rule requiring the detailed pleading of a condition of
 2   mind … would run counter to the general ‘short and plain statement of the claim’ mandate in
 3   [F.R.C.P.] 8(a) . . . .”).
 4                    Courts disagree on whether consumer complaints “in and of themselves adequately
 5   support an inference that a manufacturer was aware of a defect[.]” Wilson v. Hewlett-Packard
 6   Co., 668 F.3d 1136, 1147 (9th Cir. 2012). In Williams v. Yamaha Motor Co., 851 F.3d 1015 (9th
 7   Cir. 2017), however, the Ninth Circuit clarified that consumer complaints may support an
 8   allegation of presale knowledge of a defect in some circumstances. Id. at 1027. The court
 9   clarified that its previous holding in Wilson, did not foreclose the use of consumer complaints to
10   show knowledge, but “absent dates to indicate that the complaints were made pre-sale, and some
11   evidence that defendant actually received the complaints, it would be speculative at best to find
12   that the defendant knew of the alleged defect.” Id. at 1027.
13                    District courts have also found consumer complaints sufficient where plaintiff
14   alleges facts indicating defendant was aware of the complaints at the time plaintiff purchased the
15   item. Compare Resnick v. Hyundai Motor Am., Inc., No. CV 16-00593-BRO (PJWx), 2017 WL
16   1531192, at *15 (C.D. Cal. Apr. 13, 2017) (finding plaintiffs did not adequately allege knowledge
17   when plaintiffs did not plead facts indicating defendant was aware of particular complaints or
18   monitored particular websites), with Borkman v. BMW of N. Am., LLC, No. CV 16-2225 FMO
19   (MRWx), 2017 WL 4082420, at *5 (C.D. Cal. Aug. 28, 2017) (finding plaintiff sufficiently
20   alleged defendant’s knowledge of defect through consumer complaints to defendant’s dealers and
21   on third-party websites, aggregate data from dealers, consumer complaints to the National
22   Highway Traffic Safety Administration (NHTSA) and resulting notice from NHTSA, dealership
23   repair orders, and other internal sources of aggregate information about defect); Long v. Graco
24   Children’s Prods. Inc., No. 13-cv-01257-WHO, 2013 WL 4655763, at *6 (N.D. Cal. Aug. 26,
25   2013) (finding plaintiff sufficiently alleged defendants’ knowledge of defects because consumers
26   had complained directly to defendants, defendants had responded, and defendants had told
27   NHTSA they were “keenly aware” of issue).
28   /////
                                                        4
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 5 of 15

 1                  Here, the FAC quotes specific complaints about the F0 error causing the products
 2   to cease functioning that both pre-date his purchase and were submitted directly to defendant’s
 3   own website, Frigidaire.com. See FAC ¶¶ 18–45. The majority of these pre-purchase customer
 4   complaints, as pled, confirm the customer spoke with an employee of defendant over the phone
 5   concerning the defect, or they confirm an agent of defendant specifically responded to the
 6   complaint shortly after it was posted, if not both. See Opp’n at 8–9; see, e.g., FAC ¶ 19
 7   (customer spoke to defendant over phone concerning defect), ¶ 22 (defendant responded to
 8   complaint shortly after it was posted). Furthermore, plaintiff alleges specific examples of a
 9   significant number of similar complaints about the issue on the websites of the products’ top
10   retailers and alleges defendant would have been aware of the issue due to product returns,
11   replacements or requests for refunds as a result of these complaints. Opp’n at 13 (citing FAC
12   ¶¶ 48–88). The significant number of complaints pre-dating plaintiff’s purchase, the alleged
13   responses by defendants’ agents to those complaints, the fact many of the complaints were posted
14   on defendants’ own website, and the many similar complaints on top retailers’ websites is
15   sufficient, in combination, to allege defendant’s knowledge at this stage. Cf. Espineli v. Toyota
16   Motor Sales, U.S.A., Inc., No. 2:17-CV-00698-KJM-CKD, 2019 WL 2249605, at *6 (E.D. Cal.
17   May 24, 2019) (finding consumer and NHTSA complaints insufficient to show knowledge
18   because complaint did “not allege how or where these complaints were made, or otherwise allege
19   how defendants could have been aware of them” and only three complaints predated plaintiff’s
20   purchase of the product).
21                  Defendant argued at hearing the complaints are insufficient because they are about
22   a “safety feature” not a “defect.” However, the court finds plaintiff’s allegations and alleged
23   consumer complaints about an F0 error code appearing on an electronic display and the unit
24   simultaneously not functioning are sufficient to plead there is a “defect” at issue for purposes of
25   withstanding a motion to dismiss. See, e.g., FAC ¶ 29 (“Over 3 years ago, another consumer
26   stated that ‘this Frigidaire unit lasted exactly 1(one) yr. Unit quit working with a [sic] error code
27   ‘F0.’”). Whether the F0 error code is more properly characterized as a safety feature is an issue
28   more appropriately resolved on summary judgment, not on a motion to dismiss.
                                                        5
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 6 of 15

 1                  2.      Requisite Level of Particularity
 2                  Next, defendant argues plaintiff’s fraud-based claims do not meet Rule 9(b)’s
 3   pleading requirement because (1) plaintiff fails “to articulate the who, what, when, where, and
 4   how of Electrolux’s allegedly fraudulent conduct,” Mot. at 18, (2) plaintiff’s FAL claim does not
 5   identify an affirmative misleading statement, id., (2) “Plaintiff’s fraud-based claims fail to
 6   adequately plead actual reliance,” id., and (3) plaintiff “fails to identify any unfair conduct,” id. at
 7   19. The court addresses these arguments below.
 8                          a.      Fraudulent Conduct
 9                   When a claim is “grounded in fraud,” the whole claim must be pleaded such that it
10   satisfies the particularity requirement of Rule 9(b). Cardenas v. NBTY, Inc., 870 F. Supp. 2d 984,
11   993 (E.D. Cal. 2012) (citing Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir. 2009)).
12   “[T]he Supreme Court of California has held that nondisclosure is a claim for misrepresentation
13   in a cause of action for fraud,” and therefore it must be pleaded with Rule 9(b) particularity.
14   Kearns, 567 F.3d at 1127. Moreover, “[t]he Ninth Circuit has specifically held that Rule 9(b)’s
15   heightened pleading standards apply to claims for violations of the CLRA and UCL.” Id. at 1125
16   (citation omitted). Rule 9(b) requires that “the circumstances constituting the alleged fraud be
17   specific enough to give defendants notice of the particular misconduct . . . so that they can defend
18   against the charge and not just deny that they have done anything wrong.” Id. at 1124 (quoting
19   Bly-Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001)). “Averments of fraud must be
20   accompanied by ‘the who, what, when, where, and how’ of the misconduct charged.” Ness v.
21   Ciba–Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (quoting Cooper v. Pickett,
22   137 F.3d 616, 627 (9th Cir. 1997)).
23                  However, “alleging fraudulent omission or concealment,” as plaintiff does here,
24   “is somewhat different from pleading an affirmative misrepresentation in that a plaintiff cannot
25   generally plead either the specific time of an omission or the place it occurred.” Stewart v.
26   Electrolux Home Prods., 304 F. Supp. 3d 894, 906 (E.D. Cal. 2018) (citing Falk v. General
27   Motors, 496 F. Supp. 2d 1098 (N.D. Cal. 2007) (“Clearly, a plaintiff in a fraud by omission suit
28   will not be able to specify the time, place, and specific content of an omission as precisely as
                                                         6
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 7 of 15

 1   would a plaintiff in a false representation claim.”)). “Despite this distinction, claims sounding in
 2   fraud, even concealment or omission claims, still must be pled with particularity” by
 3   “describ[ing] the content of the omission and where the omitted information should or could have
 4   been revealed, as well as provide representative samples of advertisements, offers, or other
 5   representations that plaintiff relied on to make her purchase and that failed to include the
 6   allegedly omitted information.” Id. (citing Eisen v. Porsche Cars N.A., Inc., No. 11–cv–9405
 7   CAS (FEMx), 2012 WL 841019, at * 3 (C.D. Cal. Feb. 22, 2012)).
 8                  Here, plaintiff bases his fraud claims primarily on the contention that defendant
 9   “made partial representations to Plaintiff and class members while suppressing the Products’
10   defective nature,” specifically “by displaying the Products and describing their features, the
11   product packaging implied that the Products were suitable for use as dehumidifiers, without
12   disclosing that they had a critical defect that could result in the Products being rendered
13   completely useless.” FAC ¶ 16. This description is sufficient to put defendant on notice of what
14   was omitted, namely the alleged defect, and where it should have been included, that is on the
15   products’ packaging. Furthermore, plaintiff also adequately pleads his reliance on the packaging
16   as well as the approximate date plaintiff purchased the dehumidifier, saying:
17                  Mr. Obertman reviewed the Product’s packaging prior to purchase.
                    Defendant disclosed on the packaging that the Products were
18                  dehumidifiers and described features typical of dehumidifiers but did
                    not disclose the defect. Had there been a disclosure, Mr. Obertman
19                  would not have bought the Product because the defect would have
                    been material to him, or at the very least, he would have purchased
20                  the product at a substantially reduced price. Mr. Obertman relied on
                    the packaging in making his purchase decision.
21

22   FAC ¶ 5. This is sufficient to meet Rule 9(b)’s requirements. See Falk, 496 F. Supp. 2d at 1099
23   (finding fraud adequately pleaded where defendant failed to disclose faulty speedometer).
24                  Accordingly, defendant’s motion to dismiss plaintiff’s fraud claims on these
25   grounds is DENIED.
26   /////
27   /////
28   /////
                                                        7
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 8 of 15

 1                          b.      FAL Claim
 2                  As to plaintiff’s claim under California’s False Advertising Law (FAL), Cal. Bus.
 3   & Prof. Code §§ 17500 et seq.,1 in particular, defendant argues the claim “is not cognizable when
 4   based solely on an omission of material information.” Mot. at 18 (citing Stewart, 304 F. Supp. 3d
 5   at 907–08).
 6                  The FAL proscribes “mak[ing] or disseminat[ing] . . . any statement . . . which is
 7   untrue or misleading, and which is known, or by the exercise of reasonable care should be known,
 8   to be untrue or misleading . . .” “with intent directly or indirectly to dispose of real or personal
 9   property.” Stewart, 304 F. Supp. 3d at 906 (quoting Cal. Bus. & Prof. Code § 17500). To
10   adequately plead a deceptive advertising claim, “Rule 9(b) requires that the plaintiff or plaintiffs
11   identify specific advertisements and promotional materials; allege when the plaintiff or plaintiffs
12   were exposed to the materials; and explain how such materials were false or misleading.” Takano
13   v. Procter & Gamble Co., No. 2:17-CV-00385-TLN-AC, 2018 WL 5304817, at *8 (E.D. Cal.
14   Oct. 24, 2018) (citation omitted). Because plaintiff’s FAL claim is predicated on a theory of
15   omission, “plaintiffs must identify an actual affirmative statement by Electrolux that was made
16   false by the omission of some material fact.” Stewart, 304 F. Supp. 3d at 908 (citing Hodsdon v.
17   Mars, Inc., 162 F. Supp. 3d 1016, 1023 (N.D. Cal. 2016) (“[A] plaintiff may state a claim under
18   the FAL if the defendant actually made a statement, but omitted information that undercuts the
19   veracity of the statement.”), aff’d, 891 F.3d 857 (9th Cir. 2018); but see Hodsdon, 162 F. Supp.
20   3d at 1023 (noting split in district court opinions and acknowledging “[m]any courts have held a
21   plaintiff who asserts that a business omitted a material fact in its advertisements, labels, or
22   literature has not stated a claim under the FAL.”) (collecting cases).
23   /////
24
             1
              “It is unlawful for any person, firm, corporation or association . . . with intent directly or
25
     indirectly to dispose of real or personal property . . . to make or disseminate . . . in any newspaper
26   or other publication, or any advertising device, . . . any statement, concerning that real or personal
     property . . . which is untrue or misleading, and which is known, or which by the exercise of
27   reasonable care should be known, to be untrue or misleading . . . .” Cal. Bus. & Prof. Code
     § 17500.
28
                                                         8
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 9 of 15

 1                  Defendant is correct that plaintiff does not identify any actual affirmative
 2   statement made by Electrolux that was rendered false by the omission of some material fact.
 3   Plaintiff falls just short of pleading a specific statement, saying that “by displaying the Products
 4   and describing their features, the product packaging implied that the Products were suitable for
 5   use as dehumidifiers.” FAC ¶ 16. He provides no further detail about the packaging, however.
 6   Id. This is insufficient to put defendant on notice of the precise representations plaintiff claims
 7   were false and misleading. See Stewart, 304 F. Supp. 3d at 908 (granting motion to dismiss
 8   where plaintiff alleged “only generally that Electrolux, through ‘advertising, marketing and other
 9   publications, [made] statements that were untrue or misleading’”; if claim based on “express
10   statements in the warranty . . . the complaint must specifically identify these statements so that
11   Electrolux has sufficient notice of the representations Plaintiffs claim were false and
12   misleading”); Landen v. Electrolux Home Prod., Inc., No. CV 13-1033 DSF (SHX), 2013 WL
13   12145506, at *1–2 (C.D. Cal. Apr. 29, 2013) (granting motion to dismiss FAL claim where
14   plaintiff alleged false advertising claim based on defendant’s “promot[ing] the washers as fit for
15   ordinary use,” because plaintiff provided “only the broadest sketch of the types of statements and
16   advertising that he claims were false or fraudulent” and “[a]dditional specificity is required”).
17                  Accordingly, plaintiff has not sufficiently pleaded its FAL claim and the claim is
18   DISMISSED, but with leave to amend, see Fed. R. Civ. P. 15(a); Leadsinger, Inc. v. BMG Music
19   Pub., 512 F.3d 522, 532 (9th Cir. 2008) (noting leave to amend freely given, except where there
20   is evidence of “undue delay, bad faith or dilatory motive on the part of the movant, repeated
21   failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing
22   party by virtue of allowance of the amendment, [or] futility of amendment”).
23                          c.      Actual Reliance
24                  Defendant argues plaintiff’s “fraud-based claims also fail to adequately plead
25   actual reliance.” Lucas v. Breg, Inc., 212 F. Supp. 3d 950, 969–70 (S.D. Cal. 2016) (citing, inter
26   alia, In re iPhone Application Litig., 6 F. Supp. 3d 1004, 1018 (N.D. Cal. 2013) (“[N]one of the
27   Plaintiffs presents evidence that he or she even saw, let alone read and relied upon, the alleged
28   misrepresentations[.]”). Specifically, defendant argues plaintiff “fails entirely to allege that he
                                                        9
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 10 of 15

 1   saw or read, much less relied on” any false advertising. Mot. at 19. However, plaintiff alleges
 2   he:
 3                  reviewed the Product’s packaging prior to purchase. Defendant
                    disclosed on the packaging that the Products were dehumidifiers and
 4                  described features typical of dehumidifiers but did not disclose the
                    defect. Had there been a disclosure, Mr. Obertman would not have
 5                  bought the Product because the defect would have been material to
                    him, or at the very least, he would have purchased the product at a
 6                  substantially reduced price. Mr. Obertman relied on the packaging
                    in making his purchase decision.
 7

 8   FAC ¶ 5. This paragraph sufficiently alleges plaintiff “saw or read” the product packaging and
 9   that he relied on it in deciding to purchase the product. Plaintiff has adequately pleaded reliance
10   and defendant’s argument for dismissal is unavailing. See Falk, 496 F. Supp. 2d at 1099 (finding
11   plaintiffs pleaded reliance by pleading “a ‘reasonable customer’ would not have paid the asking
12   price had it been disclosed that the speedometer was defective; similarly, this same customer may
13   have justifiably relied on [defendant’s] failure to disclose defects in the speedometer”).
14                          d.      Unfair Conduct (UCL Claim)
15                  Defendant also argues the court must dismiss plaintiff’s fraud-based claims,
16   particularly his claims made invoking California’s Unfair Competition Law, because the claims
17   “fail to identify any unfair conduct.” Mot. at 19. Specifically, defendant argues plaintiff’s
18   allegations that the dehumidifiers stop working within the “usual lifespan” of a dehumidifier do
19   not allege “unfair conduct” because plaintiff does not allege what the “useful lifespan” of a
20   dehumidifier is, nor that the dehumidifiers will fail during the term of the applicable warranties.
21   Id. at 20.
22                  There is some confusion in the law over the applicable test for “unfair” conduct
23   following the California Supreme Court’s decision “that any finding of unfairness to competitors
24   under section 17200 [must] be tethered to some legislatively declared policy or proof of some
25   actual or threatened impact on competition,” in Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular
26   Tel. Co., 20 Cal. 4th 163, 186–87 (1999). See Davenport v. Litton Loan Servicing, LP, No. C 10-
27   0679 RS, 2011 WL 13137950, at *6 n.4 (N.D. Cal. June 3, 2011) (explaining differing
28   interpretations among district courts over how this holding affects UCL claims by consumers).
                                                       10
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 11 of 15

 1   While aware of this authority, this court has consistently applied the traditional test for a
 2   consumer claim: “A business practice is unfair within the meaning of the UCL if it violates
 3   established public policy or if it is immoral, unethical, oppressive or unscrupulous and causes
 4   injury to consumers which outweighs its benefits.” See Espineli, 2019 WL 2249605, at *9
 5   (quoting McKell v. Washington Mut., Inc., 142 Cal. App. 4th 1457, 1473 (2006)). Defendant has
 6   not offered any authority suggesting this approach is in error.
 7                  The determination whether a practice is unfair “is one of fact which requires a
 8   review of the evidence from both parties[,]” and “thus cannot usually be made on [motions to
 9   dismiss.]” McKell, 142 Cal. App. 4th at 1473. Here, the allegations are sufficient to survive
10   defendant’s motion to dismiss. Plaintiff alleges defendants knew the F0 defect rendered the
11   products useless, and yet falsely advertised them as useable dehumidifiers. Plaintiff further
12   alleges these “unscrupulous” acts caused injury to consumers that outweigh any benefits,
13   pleading. See FAC ¶ 122. Defendant’s motion to dismiss on this basis is DENIED.
14                          e.      Conclusion
15                  For the foregoing reasons, plaintiff’s fraud claims are pled with the requisite
16   particularity under Rule 9(b), with the exception of the claim under California’s False Advertising
17   Law, Cal. Bus. & Prof. Code § 17500 et seq, which the court DISMISSES with leave to amend.
18         B.       Unjust Enrichment Claim
19                  Defendant argues plaintiff’s unjust enrichment claim cannot survive, because
20   unjust enrichment is not a stand-alone cause of action in California, but rather “the theory
21   underlying a claim that a defendant has been unjustly conferred a benefit though mistake, fraud,
22   coercion, or request.” Reply at 10 (citing Resnick v. Hyundai Motor Am., Inc., 2017 U.S. Dist.
23   LEXIS 67525, at *68 (C.D. Cal. Apr. 13, 2017). Defendant concedes courts sometimes treat
24   unjust enrichment claims as quasi-contract claims seeking restitution, see id. at 11, but argues
25   such a claim is not cognizable here, because plaintiff was provided with an express warranty, and
26   an express contract between the parties prevents a claim based on quasi-contract. Id. (citing
27   Rutherford Holding LLC v. Playa Del Rey, 223 Cal. App. 4th 221, 231 (2014) (action based on
28   quasi-contract “cannot lie where there exists between the parties a valid express contract covering
                                                        11
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 12 of 15

 1   the same subject matter” unless express contract is void or was rescinded). Plaintiff argues the
 2   Ninth Circuit has rejected the argument that unjust enrichment claims are not cognizable as a
 3   claim and says he has adequately alleged an unjust enrichment claim. Opp’n at 20 (citing Jordan
 4   v. Wonderful Citrus Packing LLC, 2018 WL 4350080, at *4 (E.D. Cal. Sept. 10, 2018) (holding
 5   “bases for a quasi-contract claim may be unjust enrichment that is caused by conversion,
 6   coercion, fraud, or mistake”).
 7                  As this court has previously discussed, the Ninth Circuit in Astiana v. Hain
 8   Celestial Group, Inc., 783 F.3d 753, 762 (9th Cir. 2015), interpreted California law and held that
 9   while “there is not a standalone cause of action for unjust enrichment, which is synonymous with
10   restitution, . . . [w]hen a plaintiff alleges unjust enrichment, a court may construe the cause of
11   action as a quasi-contract claim seeking restitution.” McMillan v. Lowe’s Home Centers, LLC,
12   No. 115CV00695 KJM SMS, 2016 WL 232319, at *6 (E.D. Cal. Jan. 20, 2016). “When a
13   plaintiff alleges unjust enrichment, a court may ‘construe the cause of action as a quasi-contract
14   claim seeking restitution.’” Astiana, 783 F.3d at 762 (quoting Rutherford Holdings, LLC,
15   223 Cal. App. 4th at 231).
16                  However, that plaintiff has not pleaded the absence of an enforceable contract does
17   not doom the claim at the motion to dismiss stage, particularly because the claims here do not
18   expressly arise out of any breach of contract. Compare Copart, Inc. v. Sparta Consulting, Inc.,
19   No. 214-CV-00046-KJM-CKD, 2015 WL 3622618, at *15 (E.D. Cal. June 9, 2015) (rejecting
20   defendant’s argument that unjust enrichment claim must be dismissed because there may be
21   enforceable contract), with Lennar Mare Island, LLC v. Steadfast Ins. Co., No. 2:12-CV-02182-
22   KJM-KJN, 2016 WL 829210, at *4 (E.D. Cal. Mar. 3, 2016) (dismissing unjust enrichment claim
23   because complaint’s “claims unambiguously arise from alleged breaches of contract” and plaintiff
24   did not plead absence of an enforceable contract). As defendant appears to recognize, whether
25   the express warranty voids plaintiff’s unjust enrichment claim is a question for summary
26   judgment. See Mot. at 20–21 (“Plaintiff has gone to great lengths to avoid mentioning the
27   warranty that came with his dehumidifier. If Plaintiff seeks to proceed in quasi-contract,
28   Electrolux will address this claim and the warranty at an appropriate time.”).
                                                        12
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 13 of 15

 1                  Accordingly, defendant’s motion to dismiss on this ground is DENIED.
 2         C.       Implied Warranty Claim (California Commercial Code Section 2314)
 3                  Defendant argues plaintiff’s implied warranty claim under California Commercial
 4   Code section 23142 fails because plaintiff does not “stand in vertical contractual privity with the
 5   defendant.” Mot. at 21 (citing Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1024 (9th Cir.
 6   2008)). Plaintiff argues there is an exception to this rule for consumers who are the intended
 7   third-party beneficiaries of the contract, when a defendant-manufacturer sells its products through
 8   a network of authorized dealers who are not the intended beneficiaries of the warranties
 9   associated with the product. Opp’n at 20–21 (citing Clark v. LG Electronics U.S.A., Inc., No. 13–
10   cv–485 JM (JMA), 2013 WL 5816410 (S.D. Cal. Oct. 29, 2013)).
11                  Both parties acknowledge there is a split among district courts within the Ninth
12   Circuit on this issue. See Opp’n at 22; Reply at 11; see also Zeiger v. WellPet LLC, 304 F. Supp.
13   3d 837, 854 (N.D. Cal. 2018) (recognizing split in authority). Plaintiff cites several district court
14   cases that have found a third-party beneficiary exception to California’s vertical privity rule,
15   while defendant argues that, because no binding authority has found such an exception, a district
16   court should not invent an exception to a California law. Both parties analyze Clemens v.
17   DaimlerChrysler Corp., 534 F.3d 1017 (9th Cir. 2008), in which the Ninth Circuit acknowledged
18   “[s]ome particularized exceptions to the [vertical privity] rule exist,” listed those exceptions, none
19   of which are relevant here, and found plaintiff’s case did not fit within any of those exceptions.
20   Id. at 1023. The court then rejected plaintiff’s argument that the court should find an additional
21   exception to the rule allowing his case to proceed, stating “[w]e decline this invitation to create a
22   new exception that would permit . . . Clemens’s action to proceed . . . California courts have
23   painstakingly established the scope of the privity requirement under California Commercial Code
24   section 2314, and a federal court sitting in diversity is not free to create new exceptions to it.” Id.
25   at 1023–24 (citations omitted).
26
            2
27              “[A] warranty that the goods shall be merchantable is implied in a contract for their sale
     if the seller is a merchant with respect to goods of that kind.” Cal. Com. Code § 2314(1).
28
                                                        13
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 14 of 15

 1                  Even after Clemens, some district courts have cited Gilbert Fin. Corp. v. Steelform
 2   Contracting Co., 82 Cal. App. 3d 65 (1978), a California case predating Clemens, in support of
 3   the conclusion that a third-party beneficiary exception is available under California law. In
 4   Gilbert, the court “allowed the owner of a building to bring an implied warranty claim against a
 5   subcontractor who installed a leaky roof in the absence of privity because the owner was an
 6   intended third-party beneficiary of the contract between the owner's general contractor and the
 7   subcontractor.” Zeiger, 304 F. Supp. 3d at 854 (citing Gilbert, 82 Cal. App 3d at 67, 69). Some
 8   courts reconciling Clemens and Gilbert have concluded that, because Clemens did not explicitly
 9   mention a third-party beneficiary exception, it does not preclude one, and Gilbert suggests there
10   is such an exception. However, Gilbert was not a products liability case, and, as the court in
11   Snyder v. TAMKO Bldg. Prod., Inc., 2019 WL 4747950 (E.D. Cal. Sept. 30, 2019) reasoned,
12   “[t]hat the Ninth Circuit does not mention or discuss the third-party beneficiary exception in its
13   list of exceptions to the rule of privity, [] is what persuades this Court and others that Clemens
14   forecloses the third-party beneficiary exception to the rule of privity. Id. at *7–8 (internal
15   quotation marks and citations omitted).
16                  Following the reasoning in Snyder and the precedent set by Clemens, and in light
17   of the lack of binding authority holding otherwise, this court, too, declines to find a new
18   exception to the vertical privity requirement that California courts have not declared. See id.;
19   Loomis v. Slendertone Distribution, Inc., 420 F. Supp. 3d 1046, *1088–89 (S.D. Cal. 2019)
20   (“[N]o published decision of a California court has applied [the third-party beneficiary] doctrine
21   in the context of a consumer claim against a product manufacturer.” (citation omitted)).
22                  Accordingly, plaintiff’s implied warranty claim under California Commercial
23   Code section 2314 is DISMISSED without leave to amend, see Leadsinger, Inc., 512 F.3d at 532
24   (noting district court may deny leave to amend where amendment would be futile).
25   IV.     CONCLUSION
26                  The court GRANTS defendant’s motion to dismiss in part and denies it in part:
27                  1.      Plaintiff’s false advertising claim is DISMISSED with leave to amend;
28   /////
                                                        14
     Case 2:19-cv-02487-KJM-AC Document 30 Filed 08/31/20 Page 15 of 15

 1               2.     Plaintiff’s implied warranty claim under California Commercial Code
 2                      section 2314 is DISMISSED without leave to amend; and
 3               3.     The balance of defendant’s motion to dismiss is DENIED.
 4               Plaintiff shall file an amended complaint within twenty-one (21) days of this order.
 5               This order resolves ECF No. 14.
 6               IT IS SO ORDERED.
 7   DATED: August 28, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   15
